In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-0031-CR
                             ________________________

                            BRYAN RAY ROE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 52nd District Court
                                   Coryell County, Texas
            Trial Court No. FISC-12-21158, Honorable Trent D. Farrell, Presiding


                                     March 4, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Pending before the court is the State's motion to dismiss the appeal. Dismissal is

required because the conviction was the result of a plea bargain, the sentence fell within

the range of punishment recommended under the agreement, and appellant waived his

right to appeal as part of the bargain. Because the appellant, as represented by his

legal counsel, does not oppose the motion, we grant it.
      The appeal is dismissed.


                                     Per Curiam


Do not publish.




                                 2